     Case 5:20-cv-00636-SVW-PLA Document 10 Filed 04/20/20 Page 1 of 10 Page ID #:31


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 SW Birch Street, Ste. 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6    Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                             Case No. 5:20-cv-00636-SVW-PLA
      JAMES RUTHERFORD, an
12                                             First Amended Complaint For
13    individual,                              Damages And Injunctive Relief For:

14                    Plaintiff,               1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
      v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
      SHAWNA D. DAVIDSON, as
                                                  325).
18    successor trustee of the JAMES
      STEWART DAVIDSON TRUST
19                                             2. VIOLATIONS OF THE UNRUH
      DATED JANUARY 9, 1980; and
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20    DOES 1-10, inclusive,
                                                  CIVIL CODE § 51 et seq.
21
                     Defendants.
22

23

24           Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of

25    Defendants SHAWNA D. DAVIDSON, as successor trustee of the JAMES

26    STEWART DAVIDSON TRUST DATED JANUARY 9, 1980; and Does 1-10

27    (“Defendants”) and alleges as follows:

28    ////

                                                1
                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-00636-SVW-PLA Document 10 Filed 04/20/20 Page 2 of 10 Page ID #:32


 1                                            PARTIES
 2            1.    Plaintiff is substantially limited in performing one or more major life
 3    activities, including but not limited to: walking, standing, ambulating, sitting; in
 4    addition to twisting, turning and grasping objects. As a result of these disabilities,
 5    Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 6    With such disabilities, Plaintiff qualifies as a member of a protected class under the
 7    Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 8    Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 9    implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
10    Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
11    suffered from a “qualified disability” under the ADA, including those set forth in
12    this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
13            2.    Plaintiff is informed and believes and thereon alleges that Defendant
14    SHAWNA D. DAVIDSON, as successor trustee of the JAMES STEWART
15    DAVIDSON TRUST DATED JANUARY 9, 1980, owned the property located at
16    27245 Baseline St., Highland, CA 92346 (“Property”) on or around December 15,
17    2019.
18            3.    Plaintiff is informed and believes and thereon alleges that SHAWNA D.
19    DAVIDSON, as successor trustee of the JAMES STEWART DAVIDSON TRUST
20    DATED JANUARY 9, 1980, owns the Property currently.
21            4.    Plaintiff does not know the true name of Defendants, its business
22    capacity, its ownership connection to the Property serving Kay’s Café (“Business”),
23    or its relative responsibilities in causing the access violations herein complained of.
24    Plaintiff is informed and believes that each of the Defendants herein, including Does
25    1 through 10, inclusive, is responsible in some capacity for the events herein alleged,
26    or is a necessary party for obtaining appropriate relief. Plaintiff will seek leave to
27    amend when the true names, capacities, connections, and responsibilities of the
28    Defendants and Does 1 through 10, inclusive, are ascertained.
                                                    2
                                      FIRST AMENDED COMPLAINT
     Case 5:20-cv-00636-SVW-PLA Document 10 Filed 04/20/20 Page 3 of 10 Page ID #:33


 1                                JURISDICTION AND VENUE
 2           5.     This Court has subject matter jurisdiction over this action pursuant
 3    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 4           6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 5    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 6    California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 7    federal ADA claims in that they have the same nucleus of operative facts and
 8    arising out of the same transactions, they form part of the same case or controversy
 9    under Article III of the United States Constitution.
10           7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
11    real property which is the subject of this action is located in this district and because
12    Plaintiff's causes of action arose in this district.
13                                 FACTUAL ALLEGATIONS
14           8.     Plaintiff went to the Business on or about December 15, 2019 for the
15    dual purpose of purchasing food and to confirm that this public place of
16    accommodation is accessible to persons with disabilities within the meaning federal
17    and state law.
18           9.     The Business is a facility open to the public, a place of public
19    accommodation, and a business establishment.
20           10.    Parking spaces are one of the facilities, privileges, and advantages
21    reserved by Defendants to persons at the Property serving the Business.
22           11.    Unfortunately, although parking spaces were one of the facilities
23    reserved for patrons, there were no designated parking spaces available for persons
24    with disabilities that complied with the 2010 Americans with Disabilities Act
25    Accessibility Guidelines (“ADAAG”) on December 15, 2019.
26           12.    At that time, instead of having architectural barrier free facilities for
27    patrons with disabilities, Defendants have: no ADASAD compliant van accessible
28    parking signage in violation of Section 502.6; an accessible parking space in front of
                                                    3
                                       FIRST AMENDED COMPLAINT
     Case 5:20-cv-00636-SVW-PLA Document 10 Filed 04/20/20 Page 4 of 10 Page ID #:34


 1    the main entrance that has a slope of over 5% (where 502.4 prohibit a slope over
 2    2%); an access aisle at the only accessible parking space that is ramped up to
 3    connect the walkway to the street level creating slopes and cross slopes exceeding
 4    2% (access aisles shall be at the same level as the parking spaces they serve.
 5    Changes in level are not permitted. EXCEPTION: Slopes not steeper than 1:48 shall
 6    be permitted per Section 502.4); a curb ramp that projects into the accessible parking
 7    space access aisles in violation of Section 406.5 (which requires that curb ramps and
 8    the flared sides of curb ramps shall be located so that they do not project into
 9    vehicular traffic lanes, parking spaces, or parking access aisles); the slope of the curb
10    ramp that flares at the curb ramp connecting the accessible parking spaces to the
11    accessible route exceed 12.5% in violation of Section 406.3 (which requires that the
12    slope does not exceed 10%); non-compliant landings (landings shall be provided at
13    the tops of curb ramps per Section 406.4. The landing clear length shall be 36 inches
14    (915 mm) minimum. The landing clear width shall be at least as wide as the curb
15    ramp, excluding flared sides, leading to the landing); no accessible routes connecting
16    the parking to the main entrance or elements within the facility as required by
17    Section 206.2.2 (which requires that at least one accessible route shall connect
18    accessible buildings, accessible facilities, accessible elements, and accessible spaces
19    that are on the same site, and 206.1 requiring access to the site arrival point (main
20    entrance) from the public street); paper dispensers within that space blocking safe
21    access to the side wall grab bar (the space between the grab bar and projecting
22    objects above shall be 12 inches (305 mm) minimum per Section 609.3); and, flush
23    controls that are not located on the open side of the water closet in violation of
24    Section 604.6.
25          13.    Subject to the reservation of rights to assert further violations of law
26    after a site inspection found infra, Plaintiff asserts there are additional ADA
27    violations which affect him personally.
28          14.    Plaintiff is informed and believes and thereon alleges Defendants had
                                                 4
                                     FIRST AMENDED COMPLAINT
     Case 5:20-cv-00636-SVW-PLA Document 10 Filed 04/20/20 Page 5 of 10 Page ID #:35


 1    no policy or plan in place to make sure that there was compliant accessible parking
 2    reserved for persons with disabilities prior to December 15, 2019.
 3           15.   Plaintiff is informed and believes and thereon alleges Defendants have
 4    no policy or plan in place to make sure that the designated disabled parking for
 5    persons with disabilities comport with the ADAAG.
 6           16.   Plaintiff personally encountered these barriers. The presence of these
 7    barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
 8    conditions at public place of accommodation and invades legally cognizable
 9    interests created under the ADA.
10           17.   The conditions identified supra in paragraph 12 are necessarily related
11    to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
12    the major life activities of walking, standing, ambulating, sitting, in addition to
13    twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
14    placard; and because the enumerated conditions relate to the use of the accessible
15    parking, relate to the slope and condition of the accessible parking and accessible
16    route to the accessible entrance, relate to the proximity of the accessible parking to
17    the accessible entrance, and relate to the use of the accessible restroom.
18           18.   As an individual with a mobility disability who at times relies upon a
19    wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
20    accommodations have architectural barriers that impede full accessibility to those
21    accommodations by individuals with mobility impairments.
22           19.   Plaintiff is being deterred from patronizing the Business and its
23    accommodations on particular occasions, but intends to return to the Business for the
24    dual purpose of availing himself of the goods and services offered to the public and
25    to ensure that the Business ceases evading its responsibilities under federal and state
26    law.
27           20.   Upon being informed that the public place of accommodation has
28    become fully and equally accessible, he will return within 45 days as a “tester” for
                                                   5
                                      FIRST AMENDED COMPLAINT
     Case 5:20-cv-00636-SVW-PLA Document 10 Filed 04/20/20 Page 6 of 10 Page ID #:36


 1    the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 2    Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
 3           21.      As a result of his difficulty experienced because of the inaccessible
 4    condition of the facilities of the Business, Plaintiff was denied full and equal access
 5    to the Business and Property.
 6           22.      The Defendants have failed to maintain in working and useable
 7    conditions those features required to provide ready access to persons with
 8    disabilities.
 9           23.      The violations identified above are easily removed without much
10    difficulty or expense. They are the types of barriers identified by the Department of
11    Justice as presumably readily achievable to remove and, in fact, these barriers are
12    readily achievable to remove. Moreover, there are numerous alternative
13    accommodations that could be made to provide a greater level of access if complete
14    removal were not achievable.
15           24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
16    alleges, on information and belief, that there are other violations and barriers in the
17    site that relate to his disability. Plaintiff will amend the First Amended Complaint,
18    to provide proper notice regarding the scope of this lawsuit, once he conducts a site
19    inspection. However, the Defendants are on notice that the Plaintiff seeks to have all
20    barriers related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th
21    Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, the plaintiff
22    can sue to have all barriers that relate to his disability removed regardless of whether
23    he personally encountered them).
24           25.      Without injunctive relief, Plaintiff will continue to be unable to fully
25    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
26    ////
27    ////
28    ////
                                                    6
                                        FIRST AMENDED COMPLAINT
     Case 5:20-cv-00636-SVW-PLA Document 10 Filed 04/20/20 Page 7 of 10 Page ID #:37


 1                                FIRST CAUSE OF ACTION
 2     VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 3       42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 4                                        (P.L. 110-325)
 5          26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6    above and each and every other paragraph in this First Amended Complaint
 7    necessary or helpful to state this cause of action as though fully set forth herein.
 8          27.    Under the ADA, it is an act of discrimination to fail to ensure that the
 9    privileges, advantages, accommodations, facilities, goods, and services of any place
10    of public accommodation are offered on a full and equal basis by anyone who owns,
11    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
12    Discrimination is defined, inter alia, as follows:
13                 a.     A failure to make reasonable modifications in policies, practices,
14                        or procedures, when such modifications are necessary to afford
15                        goods, services, facilities, privileges, advantages, or
16                        accommodations to individuals with disabilities, unless the
17                        accommodation would work a fundamental alteration of those
18                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19                 b.     A failure to remove architectural barriers where such removal is
20                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
21                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
22                        Appendix "D".
23                 c.     A failure to make alterations in such a manner that, to the
24                        maximum extent feasible, the altered portions of the facility are
25                        readily accessible to and usable by individuals with disabilities,
26                        including individuals who use wheelchairs, or to ensure that, to
27                        the maximum extent feasible, the path of travel to the altered area
28                        and the bathrooms, telephones, and drinking fountains serving
                                                  7
                                     FIRST AMENDED COMPLAINT
     Case 5:20-cv-00636-SVW-PLA Document 10 Filed 04/20/20 Page 8 of 10 Page ID #:38


 1                          the area, are readily accessible to and usable by individuals with
 2                          disabilities. 42 U.S.C. § 12183(a)(2).
 3          28.       Any business that provides parking spaces must provide accessible
 4    parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
 5    shall be at the same level as the parking spaces they serve. Changes in level are not
 6    permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
 7    all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
 8    Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
 9    designated disabled parking space is a violation of the law and excess slope angle in
10    the access pathway is a violation of the law.
11          29.       A public accommodation must maintain in operable working condition
12    those features of its facilities and equipment that are required to be readily accessible
13    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14          30.       Here, the failure to ensure that accessible facilities were available and
15    ready to be used by Plaintiff is a violation of law.
16          31.       Given its location and options, Plaintiff will continue to desire to
17    patronize the Business but he has been and will continue to be discriminated against
18    due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
19    the barriers.
20                                 SECOND CAUSE OF ACTION
21        VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
22          32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
23    above and each and every other paragraph in this First Amended Complaint
24    necessary or helpful to state this cause of action as though fully set forth herein.
25          33.       California Civil Code § 51 et seq. guarantees equal access for people
26    with disabilities to the accommodations, advantages, facilities, privileges, and
27    services of all business establishments of any kind whatsoever. Defendants are
28    systematically violating the UCRA, Civil Code § 51 et seq.
                                                    8
                                        FIRST AMENDED COMPLAINT
     Case 5:20-cv-00636-SVW-PLA Document 10 Filed 04/20/20 Page 9 of 10 Page ID #:39


 1           34.   Because Defendants violate Plaintiff’s rights under the ADA,
 2    Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
 3    52(a).) These violations are ongoing.
 4           35.   Plaintiff is informed and believes and thereon alleges that Defendants’
 5    actions constitute discrimination against Plaintiff on the basis of a disability, in
 6    violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
 7    previously put on actual or constructive notice that the Business is inaccessible to
 8    Plaintiff. Despite this knowledge, Defendants maintain its premises in an
 9    inaccessible form, and Defendants have failed to take actions to correct these
10    barriers.
11                                           PRAYER
12     WHEREFORE, Plaintiff prays that this court award damages provide relief as
13    follows:
14           1.    A preliminary and permanent injunction enjoining Defendants from
15    further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
16    Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
17    respect to its operation of the Business and Property; Note: Plaintiff is not invoking
18    section 55, et seq, of the California Civil Code and is not seeking injunctive relief
19    under the Disabled Persons Act (Cal. C.C. §54) at all.
20           2.    An award of actual damages and statutory damages of not less than
21    $4,000 per violation pursuant to § 52(a) of the California Civil Code;
22           3.    An additional award of $4,000.00 as deterrence damages for each
23    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
24    LEXIS 150740 (USDC Cal, E.D. 2016); and,
25           4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
26    pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
27    ////
28    ////
                                                  9
                                     FIRST AMENDED COMPLAINT
     Case 5:20-cv-00636-SVW-PLA Document 10 Filed 04/20/20 Page 10 of 10 Page ID #:40


 1                               DEMAND FOR JURY TRIAL
 2           Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 3     raised in this First Amended Complaint.
 4

 5     Dated: April 20, 2020            MANNING LAW, APC
 6

 7                                      By: /s/ Joseph R. Manning Jr., Esq.
                                           Joseph R. Manning Jr., Esq.
 8                                         Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                 10
                                     FIRST AMENDED COMPLAINT
